Exhibit 10.1

EXECUTION

SIXTH AMENDMENT

TO

LETTER OF CREDIT AGREEMENT

This Sixth Amendment to Letter of Credit Agreement (the “Amendment”) is entered
into as of December 13, 2008, by and between COMERICA BANK (“Bank”) and INTERNET
CAPITAL GROUP, INC. (“ICG”), ICG HOLDINGS, INC. (“ICG Holdings”), and INTERNET
CAPITAL GROUP OPERATIONS, INC. (“ICG Operations”)(ICG, ICG Holdings, and ICG
Operations are sometimes referred to, individually, as a “Borrower” and
collectively, as the “Borrowers”).

RECITALS

Borrowers and Bank are parties to that certain Letter of Credit Agreement dated
as of September 30, 2002 (as amended from time to time, including without
limitation by that certain Loan Extension letter dated as of October 15, 2003,
that certain First Amendment to Letter of Credit Agreement dated as of
October 20, 2003, that certain Loan Extension letter dated as of October 25,
2004, that certain Loan Extension letter dated as of November 18, 2004, that
certain Second Amendment to Letter of Credit Agreement dated as of December 15,
2004, that certain Third Amendment to Letter of Credit Agreement dated as of
November 30, 2005, that certain Fourth Amendment to Letter of Credit Agreement
dated as of December 15, 2006, and that certain Fifth Amendment to Letter of
Credit Agreement dated as of December 7, 2007, together with any related
agreements, the “Agreement”). Hereinafter, all indebtedness owing by Borrowers
to Bank shall be referred to as the “Indebtedness.” The parties desire to amend
the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

 

I. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

 

II. Amendment to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Article IV hereof, the Agreement is hereby amended as
set forth below.

 

  A. The definition of “Revolving Maturity Date” in Section 1.1 of the Agreement
is hereby amended and restated in its entirety to read as follows:

“Revolving Maturity Date” means December 12, 2009.

 

III. Legal Effect.

 

  A. The Agreement is hereby amended wherever necessary to reflect the changes
described above. Borrowers agree that each Borrower has no defenses against the
obligations to pay any amounts under the Indebtedness.

 

  B. Each Borrower understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon each Borrower’s representations, warranties,
and agreements, as set forth in the Agreement. Except as expressly modified
pursuant to this Amendment, the terms of the Agreement remain unchanged, and in
full force and effect. Bank’s agreement to modifications to the existing
Indebtedness pursuant to this Amendment in no way shall obligate Bank to make
any future modifications to the Indebtedness. Nothing in this Amendment shall
constitute a satisfaction of the Indebtedness. It is the intention of Bank and
each Borrower to retain as liable parties, all makers



--------------------------------------------------------------------------------

EXECUTION

 

       and endorsers of Agreement, unless the party is expressly released by
Bank in writing. No maker, endorser, or guarantor will be released by virtue of
this Amendment. The terms of this paragraph apply not only to this Amendment,
but also to all subsequent loan modification requests.

 

  C. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All
modifications hereto must be in writing and signed by the parties.

 

IV. Conditions Precedent. Except as specifically set forth in this Amendment,
all of the terms and conditions of the Agreement remain in full force and
effect. The effectiveness of this Agreement is conditioned upon receipt by Bank
of this Amendment, and any other documents which Bank may require to carry out
the terms hereof, including but not limited to the following:

 

  A. This Amendment, duly executed by Borrowers;

 

  B. Corporation Resolutions and Incumbency Certification, duly executed by each
Borrower;

 

  C. A legal fee from the Borrowers in the amount of $250; and

 

  D. Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

INTERNET CAPITAL GROUP, INC.     INTERNET CAPITAL GROUP OPERATIONS, INC. By:  
/s/ Suzanne L. Niemeyer     By:   /s/ Suzanne L. Niemeyer Name:   Suzanne L.
Niemeyer     Name:   Suzanne L. Niemeyer Title:   General Counsel     Title:  
Secretary ICG HOLDINGS, INC.     COMERICA BANK By:   /s/ Suzanne L. Niemeyer    
By:   /s/ William Schlosser Name:   Suzanne L. Niemeyer     Name:   William B.
Schlosser Title:   Vice President     Title:   AVP